DETAILED ACTION
	In response to the office action mailed 11/23/2021, the remarks were received 02/23/2022:
Claims 15-28 are pending.
Response to Arguments
Applicant's arguments filed 02/23/2022 have been fully considered but they are not persuasive. Applicant argues that the prior art discloses a “side” arch instead of a “bottom” arch.  However, the claim fails to define the term “bottom” with respect to other features of the apparatus in order to clearly distinguish a bottom arch from a side arch.  It is believed that the claim, as currently written, reads on the invention disclosed by Bouvier.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-18, 21-22, and 27-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0320370 (Bouvier).
Regarding claim 15:
Bouvier disclose a radiological imaging device comprising:
a gantry defining an analysis area configured to contain at least a portion of a patient to be
analyzed and a circular extension trajectory extending around a central axis [0068], said gantry comprising:
a source configured to emit radiation [0069]; 

a casing defining a housing volume for at least said source and said detector [0074], wherein said casing comprises: 
a bottom arched module ([0074], #20); 
an arched module mobile with respect to said bottom arched module, housed in said bottom arched module, and configured to vary the angular extension of said casing and of said housing volume keeping said source and said detector in said housing volume (Fig. 4-6, [0074]-[0076]); and 
a movement apparatus, outside said housing volume, configured to move said arched modules (Fig. 6, #23 and #24. [0073]), wherein the radiological imaging device performs at least two of tomography, fluoroscopy, and X-ray ([0004], [0012]).
Regarding claim 16:
Bouvier disclose the radiological imaging device according to claim 15, wherein said gantry further comprises at least one support configured to constrain said source and said detector to said casing and inside said housing volume (Fig. 1-2, [0074]). 
Regarding claim 17:
Bouvier disclose the radiological imaging device according to claim 15, wherein said gantry further comprises a first support constraining said source to said bottom arched module and a second support constraining said detector to said mobile arched module [0068].
Regarding claim 18:
Bouvier disclose the radiological imaging device according to claim 17, wherein said first support constrains said source to said bottom arched module in a cantilever such that said mobile arched module at least partially comes between said source and said bottom arched module (Fig. 4-5, [0068], [0074]-[0075]).

Bouvier disclose the radiological imaging device according to claim 20, wherein said movement apparatus comprises:
a first engagement element engaged with said bottom guide configured to command the rotation of said bottom arched module ([0074]-[0076]); and 
a second engagement element engaged with said mobile guide configured to command the rotation of said mobile arched module ([0074]-[0076]).
Regarding claim 22:
Bouvier disclose the radiological imaging device according to claim 21, wherein said first engagement element and said second engagement element define respectively a first engagement zone and a second engagement zone at least partly overlapping each other radially ([0074]-[0076]).
Regarding claim 27:
Bouvier disclose the radiological imaging device according to claim 15, wherein said gantry comprises a lock configured to block the relative sliding between said bottom arched module and said mobile arched module defining a locked position that prevents the relative movement between said bottom arched module and said mobile arched module and a release position that allows relative movement between said bottom arched module and said mobile arched module [0069].
Regarding claim 28:
Bouvier disclose the radiological imaging device according to claim 27, comprising a control unit configured to command the passage of said lock into its locked position allowing a thrust assembly in said movement apparatus to rotate said gantry around said central axis, and configured to control the passage of said lock into the release position allowing said thrust assembly to reciprocally rotate said bottom arched module and said mobile arched module defining a changed configuration of said gantry ([0082]-[0084]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouvier et al. (US 2015/0320370; filed June 29, 2012) in view of Kim et al. (US 2011/0316538; published December 29, 2011).
Regarding claims 23 and 25:
Bouvier disclose the limitations of claim 21, as mentioned above, but are silent with regards to the engagement elements that are mutually angularly spaced along said circular extension trajectory. 
In a similar field of endeavour, Kim disclose that one may configure the engagement elements to be angularly spaced along the circumference of the device in order to engage with a bottom guide at distinct points (Figures 6-7; para. 0073-0074). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the invention of Bouvier with the teachings of Kim.  One would have been motivated to .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 15-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10758192 (Fortuna 192) in view of US 2015/0320370 (Bouvier). 
Regarding claim 15:
Fortuna 192 disclose a radiological imaging device comprising:
a gantry defining an analysis area configured to contain at least a portion of a patient to be
analyzed and a circular extension trajectory extending around a central axis (claim 1), said gantry comprising:
a source configured to emit radiation (claim 1); 
a detector configured to receive said radiation after said radiation has passed through said analysis area (claim 1); and 
a casing defining a housing volume for at least said source and said detector (claim 1), wherein said casing comprises: 
a bottom arched module (claim 1); 
an arched module mobile with respect to said bottom arched module, housed in said bottom arched module, and configured to vary the angular extension of said casing and of said housing volume keeping said source and said detector in said housing volume (claim 1); and 
a movement apparatus, outside said housing volume, configured to move said arched modules (claim 1).

Bouvier disclose that a radiological imaging device performs commonly provides at least two of tomography, fluoroscopy, and X-ray ([0004], [0012]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide such a system with multiple imaging modes. One would have been motivated to include multiple imaging modes to provide greater flexibility of the system.
Claims 16-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of Fortuna 192. 
Allowable Subject Matter
Claims 19-20, 24, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if a terminal disclaimer were filed to overcome the double patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 19:
The prior art of record does not teach or fairly suggest the claimed apparatus in which a retractable foot is configured to rest on one of said arched modules and to support said source on the side opposite to said prop.
Regarding claim 20:
Bouvier disclose wherein said mobile arched module has a substantially lesser cross-section that the cross-section of said bottom arched module so that the mobile arched module can be housed inside said bottom arched module (Figure 5). However, the prior art of record does not teach or fairly suggest the bottom arched module to have a slot that overlaps the mobile guide to allow an engagement 
Regarding claims 24 and 26:
The prior art discloses providing engagement mechanism all along a gantry (See Kim et al., supra) or at the ends of the C-arm (Gee US 6,619,840). However, the prior art of record does not teach or fairly suggest the engagement elements are placed so that they have a mutual angular distance substantially between 10° and 30°. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a. US 2016/0038109 discloses a gantry with a bottom guide integral with a bottom arched module. 
b. US 2003/0072416 discloses a C-arm x-ray assembly with an attachable arcuate arm extension. 
c. US 6,619,840 discloses an inner c-arm that extends out one end of the outer c-arm and into the other end of the outer C-arm. 
d. US 6,113,264 discloses implementing rails with ball bearings to extend a C-arm cover to form a closed ring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884



/DANI FOX/               Primary Examiner, Art Unit 2884